Citation Nr: 1226603	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The Veteran originally filed claims of entitlement to service connection for multiple psychiatric disorders, including an acquired psychiatric disorder, depression, and PTSD.  As such, the Board recharacterized the issue on appeal as indicated above to include these conditions, which would include all of these problems.  

This case was previously before the Board in January 2008, April 2011, and November 2011, wherein it was remanded for additional due process considerations and development.  In January 2008, the Board reopened the Veteran's previously denied claim of entitlement to service connection for PTSD, and remanded for additional development, namely in order to verify stressors.  In April 2011, the Board found that an additional remand was warranted in order to obtain a VA examination.  

Most recently, in November 2011, the Board remanded the Veteran's claim for an additional VA examination, in an effort to correct errors in the May 2011 VA examination.  The Board finds that there has been substantial compliance with the directives of the June 2011 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is now returned to the Board for appellate consideration.  The Board apologizes for the delay in the full adjudication of this case.     

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.



FINDINGS OF FACT

1.  The Veteran does not meet the diagnostic criteria for PTSD.   

2.  The preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disability, to include PTSD, related to his military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

To establish entitlement to service connection for PTSD, in particular, there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service, to support a diagnosis of PTSD, will vary depending upon whether the veteran engaged in combat with the enemy.  Where it is determined, through recognized military citations or other supportive evidence, the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of his service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  However, where the veteran did not engage in combat or the claimed stressor is noncombat-related, the record must contain service records or other credible sources that corroborate his testimony as to the occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also indicated that the determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or that the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's statements or testimony as to the occurrence of the claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that "the absence of corroboration in the service records, when there is nothing in the available records that is inconsistent with other evidence, does not relieve the Board of its obligations to assess the credibility and probative value of the other evidence."  Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 (1993)), the Court cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as to "Evidence of Stressors in Service" to read, in pertinent part, ... "[C]orroborating evidence of a stressor is not restricted to service records, but may be obtained from other sources."  Since the M21-1 October 1995 revision, the Court has held that the requirement in 38 C.F.R. § 3.304(f) for "credible supporting evidence" generally means that the "appellant's testimony, by itself, cannot establish the occurrence of a noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when the claim is predicated on an alleged personal assault.  In these limited situations, evidence from sources other than the veteran's service records may be used to corroborate the veteran's account of the stressor incident, such as:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Examples of behavior changes may constitute credible evidence of a stressor, including:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The Veteran in this case contends that he has PTSD secondary to a sexual assault and beating that occurred during active service.  Specifically, in his September 2005 "Description of Trauma," he states that in May 1970, while he was stationed in Okinawa, Japan, there was high racial tension.  One day, he walked into his barracks and was attacked by a group of Caucasian Marines.  They beat him, raped him, and knocked him unconscious.  When he regained consciousness, he grabbed a mop, broke it, and began attacking the men remaining in the barracks.  He also threatened to kill them, so they left.  

The following day, the African American and Latino men were lined up and told that charges would be brought against them.  At that time, he told 2 sergeants about the attack - K.M. and W.  He was told to go to his barracks and await Court Martial.  At his hearing, he admitted to the Judge that he had done the things he was accused of, and repeated that he had been attacked first.  The judge dismissed the charges against him.  However, charges were not brought against any of the Marines who attacked him.  

His service personnel records were obtained and associated with the claims file.  The records included a Court Martial order relating to charges brought against the Veteran in May 1970.  The order stated that the Veteran had participated in a riot in May 1970 resulting in terror to the public by unlawfully assembling with about 15 Marines for the purpose of assaulting other Marines, and creating a general disturbance at Camp Hauge, Okinawa.  

In addition, he had assaulted Sergeant K.M. (the sergeant whom the Veteran says he had told about the assault) by striking him with fists and broom handles.  Specifically, he struck K.M. while K.M. was lying on his rack (bed) with a broom handle.  Moreover, he threatened to injure the Marines in the building, stating, "If you all want to wake up in the morning, you had better stay in your racks and go to sleep," or words to that effect.  The Court Martial order reflects that Veteran was found not guilty of all charges.  

Service treatment records indicate that the Veteran complained of a desire for suicide after being on legal hold since the May 1970 race riot.  Following an evaluation in August 1970, he was found to have little confidence or self-esteem; he was having maturation problems which were found to be unyielding to psychiatric care.  He was diagnosed with an immature personality disorder and found unsuitable for further military service.  The examining provider found that the Veteran was not mentally ill and would not benefit from counseling or disciplinary measures, providing highly probative evidence against this claim; administrative discharge was suggested.

The Board notes that the Veteran has an extensive history of psychiatric treatment.  Records as early as 1972 show that he sought treatment for nervousness and other psychiatric symptoms.  He was first diagnosed with PTSD in 1989, and also has been diagnosed with depression and schizophrenia.  

The Veteran's available service treatment records do not show any evidence of treatment for or diagnosis of any psychiatric disability, to include PTSD, providing some limited evidence against this claim.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation.").  

Despite the evidence of an assault during service, the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  In particular, the May 2011 and December 2011 VA examiners found that the Veteran did not meet the diagnostic criteria for PTSD.  The May 2011 VA examiner noted that the Veteran had symptoms of PTSD, but did not meet the stressor criteria for PTSD under DSM-IV; the VA examiner also noted that the Veteran did not meet all of the diagnostic criteria for PTSD under DSM-IV.  Both the May 2011 and December 2011 VA examiners found that the Veteran's personal assault was insufficient to be considered a stressor under the diagnostic criteria for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  

The May 2011 VA examination concluded with diagnoses of major depressive disorder, and the VA examiner concluded that she was unable to determine whether the Veteran's major depressive disorder was due to service without resorting to speculation, which does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   The December 2011 report found that the Veteran did not have an Axis I disorder due to the Veteran's lack of credibility; the VA examiner found that the Veteran had substance use, in remission, as per his report, and concluded that the Veteran's psychosocial impairment was caused by or the result of his personality disorder.   See 38 C.F.R. § 3.303(c) (personality disorders are considered congenital or developmental defects, and as such, are not diseases or injuries).  

The Board does not ignore indications of PTSD or even findings of PTSD in this record; the Board also acknowledges that the Veteran has been variously diagnosed with depression and anxiety, as well as obsessive compulsive disorder and substance abuse.  However, based on the best medical evaluations of the Veteran, the Board finds that the most probative evidence in this record clearly reveals that the Veteran does not have PTSD at this time or at any time within the appeal period.  Moreover, as previously indicated, the Veteran's various acquired psychiatric disabilities have not been associated with the Veteran's military service; the Veteran was not treated in service, or within one year of discharge, for an acquired psychiatric disability, and none of his treating providers associated his acquired psychiatric disorder with his service.  The most recent VA examinations provide highly probative evidence against a finding that the Veteran (a) has PTSD, or (b) has a psychiatric disability related to service.    

The Veteran has not shown that he has the expertise required to diagnose a psychiatric disorder, including PTSD, and also link such a disability to his military service many years ago.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have a psychiatric disorder, including PTSD, attributed to active service or the problems that the Veteran has cited.  

In weighing credibility, which the Board finds to be the key issue in this case, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this regard, the Veteran's own prior statements (as reviewed by the Board and contained in the claims file over many years, clearly indicating problems without connection to service or any stressor in service) provide evidence against a finding that he has PTSD related to a stressor in service.  Simply stated, while there are clearly indications of PTSD in this case (and, in fact, diagnoses of PTSD based on the Veteran's statements that the Board has not ignored) there is a great deal of factual evidence in this case that does not support the Veteran's contentions regarding the critical question that any stressor (even a stressor that is not been confirmed) in service has caused PTSD or any other problem related to service, overwhelming the positive evidence in this case.  The Veteran's statement are not always consistent (at some points referring to the assault, at others referring to other stressors such a recovering a body of a relative from a pile of bodies in Vietnam when he heard this relative crying for help).  Further, his treatment record cite primarily to other problems that have nothing to do with his military service, including a long prior history of drug use.  Very unfortunately, a detail review of the record clearly indicates financial problems and the Veteran's desire to obtain more VA benefits to address these financial problems.  While the Board does not doubt the Veteran's current belief that his symptoms are the result, to some degree, of service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports problems and events in service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

In any event, more significantly, neither VA examiner found that his psychiatric symptoms were related to a disability which is the result of his military service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, and the Veteran does not allege that his psychiatric disability, including PTSD, is related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has reviewed all indications of PTSD in this record, in detail.  In rendering a decision on appeal, however, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The May 2011 and December 2011 VA examination reports must be given great probative weight because the opinions were based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination reports concluded, with a clear basis and rationale, that there was no evidence that the Veteran has a psychiatric disability, including PTSD, which is related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a psychiatric disability, to include PTSD, during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claim of entitlement to service connection for a psychiatric disability, to include PTSD, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in October 2004 and February 2008 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the February 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran was examined by VA in 2011 in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including the Veteran's history and physical evaluations to determine the nature and etiology of any disabilities.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


